Adams, J.:
I concur- in the opinion of Follett, J., so far as the same discusses the question relating to- the fights of the respective parties to the possession of the remainder of the' estate of Charles E. Mary, deceased; and I concur in the conclusion reached in respect of the title to the bond and mortgage claimed by-the appellant,: Frank P, Manhardt, as donee of Margaret Seitz, deceased.
Hardin, P. J.:
It appearing that the appellant personally claimed to be the owner of. the mortgage, and brought this appeal to. assert that right, he, . therefore,, may' be charged: personally with the costs of this appeal. The affirmance of that branch of the case, I favor for reasons stated by Follett, J. , .
(2) It is my understanding that the decision recommended by the ■opinion of Follett, J., will not prejudice the right of the heirs of Charles L.Mafy and Margaret Seitz, and to avoid any question as ' to the effect of the decision of the surrogate in that regard, the decree may properly be affirmed without prejudice to the rights of such heirs.
So much of the decree: as is appealed from affirmed, • without prejudice to the heirs of Mary and Seitz in the distribution of the funds, with costs against the appellant personally.